691 N.W.2d 454 (2005)
PEOPLE
v.
GILLIS.
No. 127194.
Supreme Court of Michigan.
January 21, 2005.
SC: 127194, COA: 245012.
On order of the Court, the application for leave to appeal the August 17, 2004 judgment of the Court of Appeals is considered, and it is GRANTED. The parties are directed to include among the issues to be briefed: (1) whether the plain language of MCL 750.316 permits a conviction for first-degree murder "in the perpetration of" a first or second-degree home invasion where the homicide occurs several miles away from the dwelling and several minutes after the defendant has left the dwelling; and (2) whether, under the separation of powers doctrine, the Court of Appeals had the authority to direct the circuit court, on remand, to limit the charges on retrial to those that the Court of Appeals determined should have "properly" been brought.
The State Appellate Defender, the Criminal Defense Attorneys of Michigan, and the Prosecuting Attorneys Association of Michigan are invited to file briefs amicus curiae.